           Case 3:20-cv-02492-VC Document 71 Filed 12/01/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


  GREGORY JODI JELOUDOV,                            Case No. 20-cv-02492-VC
                  Plaintiff,
                                                    ORDER GRANTING MOTION TO
           v.                                       DISMISS
  WELLS FARGO BANK N.A, et al.,                     Re: Dkt. No. 65
                  Defendants.

         Wells Fargo’s motion to dismiss Jeloudov’s amended complaint is granted. To the extent

the amended complaint alleges claims relating to Jeloudov’s employment with Wells Fargo,

those claims are barred by principles of res judicata based on the judicially noticeable materials

relating to Gregory Jeloudov v. Wells Fargo Bank, N.A. et al., Case No. CGC-15-546027,

showing that Jeloudov brought nearly identical claims against Wells Fargo in San Francisco

Superior Court in 2015, and those claims were dismissed with prejudice. See Hako-Med USA,

Inc. v. Axion Worldwide, Inc., 2010 WL 4448824, at *2-4 (D. Haw. Oct. 29, 2010). To the extent
the amended complaint alleges claims based on a global conspiracy among Wells Fargo

employees, President Donald Trump, Senator Mitch McConnell, and President Vladimir Putin to

harass and discriminate against Jeloudov, those claims are dismissed under Rule 12(b)(1) for

lack of subject matter jurisdiction because they are wholly frivolous and implausible. See

Franklin v. Murphy, 745 F.2d 1221, 1227 n.6 (9th Cir. 1984), abrogated on other grounds by

Neitzke v. Williams, 490 U.S. 319 (1989); see also Arnold v. United States, 2020 WL 732995, at

*2 (N.D. Cal. Feb. 13, 2020); Bivolarevic v. CIA, 2010 WL 890147, at *2 (N.D. Cal. Mar. 8,

2010).
         Jeloudov was granted leave to amend once already. The allegations added to the amended
          Case 3:20-cv-02492-VC Document 71 Filed 12/01/20 Page 2 of 2




complaint make clear that further amendment would be futile. The amended complaint is thus

dismissed without leave to amend. See Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995). The

Court will not consider any further filings from Jeloudov in this case.

       IT IS SO ORDERED.

Dated: December 1, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                 2
